DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “#” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maor (US 20160113709 A1), hereinafter Maor.
Regarding claim 1, Maor discloses a medical apparatus for IRE, comprising: a probe, comprising: an insertion tube configured for insertion into a body cavity of a patient ([0128] & [0149]; Figure 2B, 5A, & 5B—element 115 & 330) ; # a distal structure ([0147]; Figure 5A—element 320) connected distally to the insertion tube (Figure 5A—element 330 & shaft proximal to basket) and comprising a plurality of electrodes ([0147]; Figure 5A—elements 311), which are configured to contact tissue within the body ([0123]; Figure 1B—elements 311); and temperature sensors fixed to the distal structure ([0120] & [0147]; Figure 5A—element 313) and configured to output signals indicative of a temperature of the tissue contacted by the electrodes ([0059], [0120], & [0174]; Figure 5F—element 559); an electrical signal generator ([0174]; Figure 5F—element 551) configured to apply between one or more pairs of the electrodes bipolar pulses having an amplitude sufficient to cause irreversible electroporation (IRE) in the tissue contacted by the spines ([0165], [0166], & [0174]); and a controller ([0174]; Figure 5F—element 561) configured to control a timing of the bipolar pulses applied by the electrical signal generator responsively to the signals output by the temperature sensors ([0174]; Figure 5F—element 561; a control is provided which controls electroporation parameters such as voltage, electrode selection, and/or timing, the controller uses sensor information (i.e. temperature) in determining the pulse control parameters).
Regarding claim 2, Maor discloses all of the limitations of claim 1, as described above.
Maor further discloses wherein the controller is configured to modify the bipolar pulses applied by the signal generator while the signals output by the temperature sensors indicate that the temperature of the tissue contacted by a given pair of the electrodes exceeds a preset threshold ([0169] & [0174]; Figure 5E—elements 527 & 529; sensor feedback is evaluated from one or more temperature sensors to determine if an additional pause should be inserted to allow cooling, if a pulse voltage should be reduced, or if pulse duration should be reduced to prevent overheating).
Regarding claim 3, Maor discloses all of the limitations of claim 2, as described above. 
Maor further discloses wherein modifying the bipolar pulses comprises preventing the electrical signal generator from applying the bipolar pulses between the given pair of the electrodes ([0169]-[0171]; Figure 5E—elements 529, 531, & 533]; the feedback from the temperature sensors is used to determine if a pause should be inserted before another pulse is delivered, i.e. bipolar pulses are not applied during the pause).
Regarding claim 4, Maor discloses all of the limitations of claim 3, as described above. 
Maor further discloses wherein the controller is configured to apply the bipolar pulses to another pair of the electrodes while waiting for the temperature sensors to indicate that the temperature of the tissue contacted by the given pair of the electrodes has dropped below the preset threshold ([0144] & [0172]; Figure 5E—element 535; heating is most intense at the electrodes themselves, by switching among electrodes for delivery of electroporating pulses, thermal damage is reduced).
Regarding claim 5, Maor discloses all of the limitations of claim 2, as described above. 
Maor further discloses wherein modifying the bipolar pulses comprises modifying a number of successive bipolar pulses applied by the signal generator to the given pair of the electrodes ([0111], [0161], [0170], & [0174]; the controller controls the electroporation parameters, based on feedback from the temperature sensors; electroporation parameters include the number of pulses to be applied).
Regarding claim 6, Maor discloses all of the limitations of claim 2, as described above. 
Maor further discloses wherein modifying the bipolar pulses comprises delaying application of the bipolar pulses to the given pair of the electrodes ([0169] & [0170]; Figure 5E—elements 529 & 531; Feedback from the temperature sensors is used to determine if an additional pause/delay should be inserted to allow cooling before next pulse is delivered).
Regarding claim 7, Maor discloses all of the limitations of claim 1, as described above. 
Maor further discloses wherein the distal structure comprises a basket assembly ([0123] & [0147]; Figure 1B, 5A, & 5B—element 320) comprising a plurality of resilient spines ([0147]; Figure 5A—elements 321), which are configured to contact the tissue ([0123] & [0147]; Figure 1B), wherein the temperature sensors are fixed to the spines ([0120] & [0147]; Figure 5A—elements 313 & 321).
Regarding claim 8, Maor discloses all of the limitations of claim 7, as described above. 
Maor further discloses wherein the spines ([0147]; Figure 5A—elements 321) have respective proximal and distal tips ([0147] & [0149]; Figure 5A & 5B—elements 321 & 303, with said proximal portion connected to shaft), wherein the proximal tips of the spines are joined mechanically at a proximal end of the basket assembly ([0147]; Figure 5A & 5B—element 320, 321; Figure 5 portrays the proximal tip of the spines joined at the proximal end of the basket assembly) and the distal tips of the spines are joined mechanically at a distal end of the basket assembly ([0147] & [0149]; Figure 5A & 5B—elements 320, 321, & 303), and the spines bow radially outward when the basket assembly is deployed in the body cavity, thereby contacting the tissue in the body cavity ([0147]-[0149]; Figure 5A & 5B—elements 321).
Regarding claim 9, Maor discloses all of the limitations of claim 7, as described above. 
Maor further discloses wherein the spines comprise a conductive material ([0150]; Figure 5A—element 321; arms of the basket are comprised of a shape-memory metal for example nitinol, non-conducting portions can be coated with an insulator) and are configured to serve as the electrodes ([0134] & [0150]; Figure 5A—elements 311).
Regarding claim 10, Maor discloses all of the limitations of claim 9, as described above. 
Maor further discloses wherein the conductive material comprises a nickel-titanium alloy ([0134] & [0150]).
Regarding claim 11, Maor discloses all of the limitations of claim 9, as described above. 
Maor further discloses wherein each spine is divided into two or more mechanically connected but electrically isolated parts, wherein the electrically isolated parts of a given spine can be electrically connected together to serve as one of the electrodes for applying the bipolar pulses ([0145]; optionally, two or more electrodes are carried on a single arm, each electrode comprising alternating regions of exposed and insulated surface staggered in position along the arm relative to other electrode surfaces; an electric field can be established between the staggered-electrode arm and another electrode arm).
Regarding claim 12, Maor discloses all of the limitations of claim 9, as described above. 
Maor further discloses, wherein the electrical signal generator is configured to apply the bipolar pulses between first and second sets of the spines ([0117], [0144], [0147], [0165], & [0166]; Figure 4B & 5A—elements 211A-D, 311, & 321; electroporation potentials are delivered between electrode pairs, each electrode located on a spline, for example the electrode pairs (211A & 211C, 211B & 211D), wherein at least one of the sets comprises two or more of the spines ([0147]; Figure 4B—element 211A & 211B, with each electrode being on a respective spline).
Regarding claim 13, Maor discloses all of the limitations of claim 1, as described above.  
Maor further discloses wherein the insertion tube comprises a flexible catheter configured for insertion into a chamber of a heart of the patient ([0123], [0158]; Figure 1B—element 300 & 1), and the electrodes are configured to contact and apply the electrical signals to myocardial tissue within the chamber ([0123]; Figure 1B—element 311).
Regarding claim 14, Maor discloses all of the limitations of claim 1, as described above. 
Maor further discloses wherein the bipolar pulses applied by the electrical signal generator comprise a sequence of bipolar pulses having an amplitude of at least 200 V ([0110] & [0167]; the applied voltage differential is for example from 600V -2000V), and a duration of each of the bipolar pulses is less than 20 µs ([0052] & [0109]; pulse durations are for example 20µs-50µs, or another range of duration having smaller bounds).  
Regarding claim 15, Maor discloses all of the limitations of claim 15, as described above. 
 	Maor further discloses wherein the sequence of the bipolar pulses comprises pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse ([0165], [0166] & [0167]; electrodes of the array are selected for activation by an electroporating field pulse, at least one electrode is selected as a ground electrode, and at least one electrode is selected through which the field is applied, therefore a positive pulse would be delivered to the active electrode, and a negative pulse would be delivered to the ground electrode).
Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to system claim 1, since the operation of the prior art uses the same or substantially the same system and method. 
Regarding method claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 2, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 18, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 3, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 19, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 4, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 5, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 21, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 6, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 22, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 7, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 23, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 8, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 24, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 9, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 25, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 10, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 26, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 11, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 27, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 12, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 28, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 13, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 29, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 14, since the operation of the prior art uses the same or substantially the same system and method.
Regarding method claim 30, the claim is rejected by the same or substantially the same rationale as applied to the rejection of system claim 15, since the operation of the prior art uses the same or substantially the same system and method.
Conclusion
Accordingly, claims 1-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794